DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 2, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 2, and 6-13 are currently pending and have been examined. Claims 1, 2, 6, 9, 12, and 13 have been amended.  Claims 3-5 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
	
Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejections of claims 1, 2, and 7-13 under 35 USC 112(b) have been withdrawn in view of Applicant’s amendments.  
The previous rejection of claim 6 under 35 USC 112(b) has been maintained for the reasons established infra.  
The previous rejection of claims 1, 2, and 6-13  under 35 USC 101 have been withdrawn in view of Applicant’s amendments.  
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1, and similarly claims 12 and 13, recite “acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine product and a vicinity of the characteristic part on the genuine product, . . .” (emphasis added). As recited, it is unclear how there can be “a vicinity of the characteristic part” as the term a “vicinity” is typically defined as an area near or surrounding a particular place or the state of being in proximity. Applicant’s specification appears to use the term “vicinity” to refer to the characteristic parts position (App. Spec. Para [0063]), however, this is not in line with the general definition of the term and the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For examination purposes, the Examiner has 
Claims 2 and 6-11 depend from claim 1 and thus inherit the deficiencies of claim 1. 

Claim 6 recites “the evaluation code is configured to cause the at least one processor to extract as supplementary product information, product specifying information associated with the genuine image having a similarity of the first specified value or more to the photographed image by referring to the characteristic information storage” (emphasis added).  However, claim 6 depends from claim 1 which recites “receiving code configured to cause the at least one processor to receive product specifying information for specifying a product attribute of a product from a first terminal” and “acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information , from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine product and a vicinity of the characteristic part on the genuine product, (ii) product specifying information, and (iii) designation information designating the characteristic part in association with each other.”  Consequently, claim 6 is unclear, as it unclear how can the product specifying information can be supplementary information when it was the information originally received and used and thus primary information in claim 1.  Thus, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  For examination purposes, the Examiner has interpreted this claim as merely the evaluation code is configured to cause the at least one processor to determine product information.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGP 2014/0279613) in view of Nair (US PGP 2017/0161810) in view of Kim (US PGP 2012/0027305).

Examiner note: Claims 1-11 set forth a "device" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.).  Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied – the manner of operating the device does not differentiate an apparatus claim from the prior art.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 


As per claim 1, Lee teaches [a] product evaluation device comprising: 
at least one memory configured to store computer program code; and (Lee: Fig. 2-3, Para [0021]-[0026])
at least one processor configured to access said at least one memory and operate as instructed by said computer program code (Lee: Fig. 2-3, Para [0021]-[0026], said computer program code comprising:
receiving code configured to cause the at least one processor to receive product specifying information for specifying a product attribute of a product from a first terminal; (Lee: Fig. 6; Para [0062] (As shown in relation to FIG. 6, user interface 600 may allow the user to identify an entity that manufactures an authentic item, identify a type of the authentic item, and identify the authentic item (e.g., barcode, serial number, SKU number, and/or the like). For example, the user may identify the entity and the type of the authentic item using a drop down menu element and identify the authentic item using a text input element.); Fig. 7; Para [0069]-[0071] (Process 700 may include identifying information relating to the item (block 710). For example, a user may identify, using user device 210, different types of information relating to the item as part of a request to determine whether an item is a counterfeit item or an authentic item. In some implementations, counterfeit detection application 215 may cause user device 210 to provide a user interface that may allow the user to identify the different types of information relating to the item. For example, the different types of information relating to the item may include information identifying a type of the item, information identifying an entity that manufactures the item, information that uniquely identifies the item (e.g., barcodes, serial numbers, SKU numbers, and/or the like), etc. In some implementations, the user may additionally identify one or more types of analyses to be performed to determine whether the item is a counterfeit item or an authentic item. Process 700 may include receiving the information relating to the item (block 720). For example, server 220 may receive, from user device 210, the different types of information relating to the item. In some implementations, server 220 may additionally receive, from user device 210, the information identifying the one or more types of analyses to be performed to determine whether the item is a counterfeit item or an authentic item.); Fig. 5; Para [0045]-[0058] (Process 500 may include initiating a configuration of the application (block 530). For example, a user may initiate counterfeit detection application 215 and identify, using user device 210, one 
acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine product and a vicinity of the characteristic part on the genuine product, (ii) product specifying information, (iii) designation information designating the characteristic part in association with each other; (Lee: Fig. 7; Para [0072]-[0074] (Process 700 may include obtaining a set of instructions for determining whether the item is a counterfeit item or an authentic item (block 725). For example, server 220 may obtain, from a memory (e.g., data structure 400), the set of instructions based on the different types of information relating to the item. In some implementations, server 220 may obtain the set of instructions by causing a search to be performed on data structure 400 using a search query that includes the information identifying the type of the item, the information identifying the entity that manufactures the item, and/or the information that uniquely identifies the item (e.g., barcodes, serial numbers, SKU numbers, and/or the like). In some implementations, the search query may also include the information identifying the one or more types of analyses to be performed to determine whether the item is a counterfeit item or an authentic item. As such, the set of instructions may correspond to instructions that match the one or more types of analyses. In some 
request code configured to cause the at least one processor to transmit the guide image to the first terminal . . . , and request the first terminal to transmit a photographed image of the product that is photographed according to the designation information acquired from the storage and the outline indicated by the guide image . . . ; (Lee: Fig. 7; Para [0072]-[0082] (Process 700 may include transmitting the set of instructions (block 730). For example, server 220 may transmit, to user device 210, the set of 
image acquisition code configured to cause the at least one processor to acquire the photographed image of the product according to the request; (Lee: Fig. 7; Para [0072]-[0082] (Process 700 may include transmitting the set of instructions (block 730). For example, server 220 may transmit, to user device 210, the set of instructions (e.g., obtained from data structure 400) to guide the user in capturing information used in determining whether the item is a counterfeit item or an authentic item. Process 700 may include receiving the set of instructions and capturing (using user device 210) the information used in determining whether the item is a counterfeit item or an authentic item (block 735). For example, counterfeit detection application 215 may instruct a user, of user device 210, to capture the information used in determining whether the item is a counterfeit item or an authentic item based on the set of instructions. In some implementations, the set of instructions may include an instruction to capture one or more images of one or more portions of the item and counterfeit detection application 215 may instruct the user to capture the one or more images of the one or more portions of the item. For example, the set of instructions may include an instruction to capture an image of a logo of a handbag, an image of a material of the handbag, an image of stitches of the handbag, an image of the handle of the handbag, and/or one or more images of one or more other portions of the handbag. As such, counterfeit detection application 215 may instruct the user to capture, using a camera of user device 210, the image of the logo of the handbag, the image of the material of the handbag, the image of the stitches of the handbag, the image of the handle of the handbag, the one or more images of the one or more other portions of the handbag, etc.); Fig. 2, Para [0013] (As shown in FIG. 1, and based on instructions from the application, the user may use the user device to capture one or more types of information relating to the handbag. For example, the user may use the user device to capture an image of a logo of the handbag, a sound of a 
evaluation code configured to cause the at least one processor to calculate reliability of the product based on a similarity between the photographed image of the product and the genuine image showing the characteristic part of the genuine product; (Lee: Fig. 7; Para [0083]-[0087] (For example, server 220 may receive the captured information from user device 210 and compare each piece of the captured information to a corresponding piece of information (e.g., obtained from data structure 400) to determine whether the item is a counterfeit item or an authentic item. For example, server 220 may compare the one or more images of the one or more portions of the item, received from user device 210, to one or more images of corresponding one or more portions of the authentic item (i.e., an authentic version of the item) obtained from data structure 400. By way of example, server 220 may compare the image of the logo of the handbag to the image of the logo of the authentic handbag. Similarly, server 220 may compare the image of the material of the handbag, the image of stitches of the handbag, the image 
output code configured to cause the at least one processor to output, to the first terminal, an evaluation result obtained based on the reliability (Lee: Fig. 7; Para [0083]-[0093] (In some implementations, server 220 may generate a result for each piece of information relating to the item. For example, server 220 may generate a result that indicates a 97% match for an image of a logo of the handbag, a result that indicates a 95% match for a sound of the zipper of the handbag, a result of 98% match for an image of the material, a result of 99% match for an image of stitches of the handbag, etc. In ; Para [0013] (As shown in FIG. 1, and based on the result, the user device may indicate, to the user, that the handbag is a counterfeit handbag (or, in the alternative, the user device may indicate to the user that the handbag is an authentic handbag)); Fig. 8F; Para [0110] (Server 220 may transmit, to user device 210, information indicating that the handbag is a counterfeit handbag and, as shown in relation to FIG. 8F, counterfeit detection application 215 may cause user device 210 to provide a user interface that indicates to the user that the handbag is a counterfeit handbag.))
Lee does not explicitly disclose the following known technique which is taught by Nair:
product registration receiving code configured to cause the at least one processor to register product information of products into a product information storage, wherein product information whose reliability is less than a first specified value is not registered in the product information storage, and (Nair: Para [0041] (The data receiver 220 can store the one or more candidate images on a memory structure accessible by the guided listing machine 110, such as the image database 115.); Fig. 1; Fig. 9; Fig. 5; Para [0046]-[0053] (The rank of a candidate specimen, as defined herein, is an ordering of product 
 product information output code configured to cause the at least one processor to receive a search request from a second terminal that specifies a search criteria, output, to the second terminal, product information of a plurality of products comprising a first product and a second product that match the search criteria and are registered in the product information storage, in a manner such that product information of the first product with higher reliability is displayed with a higher display ranking than product information of the second product with lower reliability. (Nair: Fig. 1; Fig. 9; Fig. 5; Para [0046]-[0053] (The rank of a candidate specimen, as defined herein, is an ordering of product specimens that are available for procurement, the ordering being presentable to the procuring user 152. The ordering may further be viewable to the procuring user 152 in a list format on a device, such as the procuring user device 150. In operation 520, the network-based system 105 adjusts the rank of a candidate specimen in response to receiving the candidate image from the offering user 132, as described in operation 420. In some example embodiments, the network-based system 105 adjusts the rank of the candidate specimen upward if the offering user 132 has submitted a candidate image. Continuing with the running shoe example, the product availability published for the “Bolt: Victory Collection” shoe may be ranked higher if the product availability includes a candidate image that displays detail of the toe stitching. The network-based system 105 can order the listing for the candidate specimen in such a way that it is more likely to be viewed by the procuring user 152. The procuring user 152 may further be more likely to consider purchasing the shoe, not only because it is ranked higher, but because the procuring user 152 has the 
This known technique is applicable to the method of Lee as they both share characteristics and capabilities, namely, they are directed to determining product authenticity through image comparison. 
One of ordinary skill in the art would have recognized that applying the known technique of Nair would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Nair to the teachings of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such product information registration and ranking output features into similar methods.  Further, applying the product registration receiving code configured to cause the at least one processor to register product information of products into a product information storage, wherein product information whose reliability is less than a first specified value is not registered in the product information storage, and product information output code configured to cause the at least one processor to, in response to a search request from a second terminal that specifies a search criteria, output, to the second terminal, product information of a plurality of products comprising a first product and a second product that match the search criteria and are registered in the product information storage, in a manner such that product information of the first product with higher reliability is displayed with a higher display ranking than product information of the second product with lower reliability to the teachings of Lee would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the value of an item or the likelihood that a procuring user might desire to procure the item over similar items to rise (Nair: Para [0002]-[0003]; Para [0048]).
Lee/Nair do not explicitly disclose the following known technique which is taught by Kim:
generation code configured to cause the at least one processor to extract, from the acquired genuine image, an outline of the characteristic part of the genuine product by detection of an edge and/or a corner in the genuine image, and generate a guide image based on the extracted outline, the guide image being an image schematically showing an outline of the characteristic part of the genuine product corresponding to the received product specifying information, the guide image including text indicating to take a photograph of the characteristic part in accordance with the outline provided by the guide image; (Kim: Para [0026]-[0028] (The second feature information may be individual feature information of an object. In the case of a mobile terminal, which may have a limited memory, second feature information may be stored in an external server accessible through a network. The second feature information stored in the object feature information storage unit 140 or retrieved via the network may be common feature information that is extracted among one or more objects each having a similar or same attribute in common. This may improve the recognition performance by the mobile terminal. For example, the second feature information may allow an object to be recognized as a book having a title, such as “The Secrets of English Email,” or to be recognized just as a book. As an example, the second feature information may be a title of a book, such as “The Secrets of English Email,” or a rectangle corresponding to an outline (edge) of a general book.); Para [0031]-[0032] (augmented reality); Fig. 3 (“Please make a rectangle” 330); Fig. 4; Para [0044]-[0047] (For example, as shown in (a) of FIG. 4, a recognizable guide line 420 is displayed on the display unit 120 with an outline 410 of the image information, thereby helping a user to adjust the position of the camera to match the object to the recognizable guide line 420, such as shown in (b) of FIG. 4. The recognizable guide line 420 may overlap with an outline 410 of the image information. As an example, as shown in (c) of FIG. 3, guide information 330 may be provided on the display screen in the form of a pop-up message. As another example, the control is unit 170 may control guide information sound such as an instruction to a user to be output through the acoustic output unit 130 while outputting guide information on the display unit 120 or separately from outputting guide information on the display unit 120. Further, the guide information 330 may display as a pop-up menu offering a user an option to take other steps, such as capture an image, call a number or send a message for help with matching the object, or to select a different outline or object appearing in the image information, such as if the image information shows more than one object and the guide line 420 is being shown for an object other than the desired object in the image.))
request code configured to cause the at least one processor to transmit the guide image to the first terminal to be superimposed on an image of a viewfinder of the first terminal, and request the first terminal to transmit a photographed image of the product that is photographed according to the . . . information acquired from the storage and the outline indicated by the guide image and superimposed on the image of the viewfinder of the first terminal; (Kim: Para [0026]-[0028] (disclosing stored information); Para [0031]-[0032];  Fig. 3 (“Please make a rectangle” 330); Fig. 4; Para [0044]-[0047] (For example, as shown in (a) of FIG. 4, a recognizable guide line 420 is displayed on the display unit 120 with an outline 410 of the image information, thereby helping a user to adjust the position of the camera to match the object to the recognizable guide line 420, such as shown in (b) of FIG. 4. The recognizable guide line 420 may overlap with an outline 410 of the image information. As an example, as shown in (c) of FIG. 3, guide information 330 may be provided on the display screen in the form of a pop-up message. As another example, the control is unit 170 may control guide information sound such as an instruction to a user to be output through the acoustic output unit 130 while outputting guide information on the display unit 120 or separately from outputting guide information on the display unit 120. Further, the guide information 330 may display as a pop-up menu offering a user an option to take other steps, such as capture an image, call a number or send a message for help with matching the object, or to select a different outline or object appearing in the image information, such as if the image information shows more than one object and the guide line 420 is being shown for an object other than the desired object in the image. Then, the user may acquire a recognizable object image while photographing the object at a photographing position such that the first feature information corresponds to the second feature information. In this case, the control unit 170 may allow the camera to rotate or perform a zoom in/zoom out operation automatically or upon a request by a user. As a result of operation 240, if it is determined that the object is recognizable from the image information, the control unit 170 outputs notification information indicating the object is recognizable (270). The control unit 170 searches for augmented reality data related to the recognized is object in the augmented reality data storage unit 150 (280).)
image acquisition code configured to cause the at least one processor to acquire the photographed image of the product according to the request; (Kim: Para [0026]-[0028]; Para [0031]-[0032];  Fig. 3 (“Please make a rectangle” 330); Fig. 4; Para [0044]-[0047] (For example, as shown in (a) of FIG. 4, a recognizable guide line 420 is displayed on the display unit 120 with an outline 410 of the image information, thereby helping a user to adjust the position of the camera to match the object to the recognizable guide line 420, such as shown in (b) of FIG. 4. The recognizable guide line 420 may overlap 
This known technique is applicable to the method of Lee/Nair as they both share characteristics and capabilities, namely, they are directed to capturing images of objects. 
One of ordinary skill in the art would have recognized that applying the known technique of Lee/Nair would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Kim to the teachings of Lee/Nair would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such guide image features into similar methods.  Further, applying the extracting , from the acquired genuine image, an outline of the characteristic part of the genuine product by detection of an edge and/or a corner in the genuine image; generating a guide image based on the extracted outline, the guide image being an image schematically showing an outline of the characteristic part of the genuine product corresponding to the received product specifying information, the guide image including text indicating to take a photograph of the characteristic part in accordance with the outline provided by Lee/Nair would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve the performance of object recognition. (Kim: Para [0002]-[0009]).

As per claim 2, Lee/Nair/Kim teach 
wherein the product information output code is configured to cause the at least one processor to display on the . . . terminal the evaluation result . . . (Lee: Fig. 7; Para [0083]-[0093] (In some implementations, server 220 may generate a result for each piece of information relating to the item. For example, server 220 may generate a result that indicates a 97% match for an image of a logo of the handbag, a result that indicates a 95% match for a sound of the zipper of the handbag, a result of 98% match for an image of the material, a result of 99% match for an image of stitches of the handbag, etc. In some implementations, server 220 may generate a result that indicates an overall match based on the different results. For example, server 220 may generate an average of the different results. In some implementations, server 220 may generate a result for each type of analysis. For example, server 220 may generate a result of 98% for the analyses of the images of the handbag (based on the 97% match for the image of the logo of the handbag, the 98% match for the image of the material, and the 99% match for the image of stitches of the handbag) and may generate a result of 95% for the analyses of the sounds of the handbag. In some implementations, server 220 may determine whether the item is a counterfeit item or an authentic item based on the results of the analyses with respect to one or more thresholds. Process 700 may include transmitting information indicating whether the item is a counterfeit item or an authentic item (block 750). For example, server 220 may transmit, to user device 210, an indication of whether the item is a counterfeit item or an authentic item, one or more results of performing one or more of the different types of analyses, one or more thresholds associated with the different types of analyses, etc. Process 700 may include providing the information indicating whether the item is a ; Para [0013] (As shown in FIG. 1, and based on the result, the user device may indicate, to the user, that the handbag is a counterfeit handbag (or, in the alternative, the user device may indicate to the user that the handbag is an authentic handbag)); Fig. 8F; Para [0110] (Server 220 may transmit, to user device 210, information indicating that the handbag is a counterfeit handbag and, as shown in relation to FIG. 8F, counterfeit detection application 215 may cause user device 210 to provide a user interface that indicates to the user that the handbag is a counterfeit handbag.))
wherein the product information output code is configured to cause the at least one processor to display on the second terminal the evaluation result along with the product information (Nair: Fig. 1; Fig. 9; Fig. 5; Para [0046]-[0053] (The rank of a candidate specimen, as defined herein, is an ordering of product specimens that are available for procurement, the ordering being presentable to the procuring user 152. The ordering may further be viewable to the procuring user 152 in a list format on a device, such as the procuring user device 150. Continuing with the running shoe example, the product availability published for the “Bolt: Victory Collection” shoe may be ranked higher if the product availability includes a candidate image that displays detail of the toe stitching. The network-based system 105 can order the listing for the candidate specimen in such a way that it is more likely to be viewed by the procuring user 152. The procuring user 152 may further be more likely to consider purchasing the shoe, not only because it is ranked higher, but because the procuring user 152 has the opportunity to view the candidate image and assess the authenticity of the candidate detail of the candidate specimen, in this case, the toe stitching.))

As per claim 6, Lee/Nair/Kim teach the evaluation code is configured to cause the at least one processor to extract as supplementary product information, product specifying information associated with the genuine image having a similarity of the first specified value or more to the photographed image by referring to the characteristic information storage (Lee: Fig. 4, Para [0028]-[0040] Fig. 7; Para [0072]-[0074]; Para [0082]-[0093] (For example, server 220 may receive the captured information from user device 210 and compare each piece of the captured information to a corresponding piece of information 
the output code causes the at least one processor to output the evaluation result containing the supplementary product information (Lee: Para [0087]-[0093] (In some implementations, server 220 may determine whether the item is a counterfeit item or an authentic item based on the results of the analyses with respect to one or more thresholds. Process 700 may include transmitting information indicating whether the item is a counterfeit item or an authentic item (block 750). For example, server 220 may transmit, to user device 210, an indication of whether the item is a counterfeit item or an authentic item, one or more results of performing one or more of the different types of analyses, one or more thresholds associated with the different types of analyses, etc. Process 700 may include providing the information indicating whether the item is a counterfeit item or an authentic item (block 755). For example, user device 210 may provide a user interface that indicates that the handbag is a counterfeit handbag or an authentic handbag. Additionally, or alternatively, the user interface may indicate additional information to enable a user to understand the process for determining whether the item is a counterfeit item or an authentic item. The additional information may include one or more results of performing one or more of the different types of analyses of different types of information relating to the handbag, one or more thresholds associated with the different types of analyses, etc.); Para [0094]-[0095]).

As per claim 7, Lee/Nair/Kim teach wherein 
the request code causes the at least one processor to request the first terminal to transmit a plurality of photographed images for one product, and position information indicating a place where a photograph is taken is associated with each of the plurality of photographed images, and (Lee: Fig. 7; Para [0072]-[0082] (Process 700 may include transmitting the set of instructions (block 730). For example, server 220 may transmit, to user device 210, the set of instructions (e.g., obtained from data structure 400) to guide the user in capturing information used in determining whether the item is a counterfeit item or an authentic item. Process 700 may include receiving the set of instructions and capturing (using user device 210) the information used in determining whether the item is a counterfeit item or an authentic item (block 735). For example, counterfeit detection application 215 may instruct a 
In some implementations, the system may request permission, from the user, to collect information regarding the user (e.g., a geographical location of the user, a current date and/or a current time associated with purchasing the item, etc.). For example, the system may collect the information regarding the user only if the user opts in to the information collection process—thereby granting the system permission to collect information regarding the user. In contrast to the opt-in process described above, in an opt-out process, the system would collect the information regarding the user unless the user has specifically requested that the information regarding the user not be collected.)
the evaluation code causes the at least one processor to calculate reliability further based on whether there is a specified magnitude or more of a difference between a plurality of position information corresponding to the plurality of photographed images provided for the one product, and to evaluate, in a case where there is the specified magnitude or more of the difference between the plurality of position information corresponding to the plurality of photographed images, the reliability to be lower than in a case where the difference between the plurality of position information is less than the specified magnitude (Lee: Fig. 7; Para [0083]-[0091] (For example, server 220 may receive the captured 

As per claim 8, Lee/Nair/Kim teach it is determined that the photographed image is the same as a photographed image of another product previously acquired from the first terminal, the evaluation code causes the at least one processor to calculate reliability to be lower than when the images are not the same. (Nair: [0052] (In operation 550, the network-based system 105 determines that the candidate image provided by the offering user 132 is a copy of an image already within a database and adjusts the rank of the candidate specimen based on this determination. Examples of the database include the product database 115, the image database 116, and the user history database 117. In some example embodiments, a copy identifier may be present within the data of the candidate image, the copy identifier matching another copy identifier present in the data of an image in the database. The network-based system 105 adjusts the rank of the candidate specimen down in response to the copy identifier being present in the candidate image, because a candidate image should not be one that is already in the database, indicating the candidate specimen is potentially a counterfeit.))
The motivation for applying the known techniques of Nair to the teachings of Lee is the same as that set forth above, in the rejection of Claim 1.

As per claim 9, Lee/Nair/Kim teach it is determined that a similarity between a region where the characteristic part of the product is shown in the photographed image and a region where the characteristic part is shown in the genuine image is a second specified value or higher, and the evaluation code causes the at least one processor to calculate the reliability further based on similarity between a region other than the region where the characteristic part of the product is shown in the photographed image and a region other than the region where the characteristic part is shown in the genuine image. (Lee: Para [0087]-[0090] (server 220 may generate results based on analyzing the different types of information relating to the item. The results may indicate a measure of a match between the different types of information relating to the item and corresponding different types of information relating to the authentic item. In some implementations, server 220 may generate a result for each piece of information relating to the item. For example, server 220 may generate a result that indicates a 97% match for an image of a logo of the handbag, a result that indicates a 95% match for a sound of the zipper of the handbag, a result of 98% match for an image of the material, a result of 99% match for an image of stitches of the handbag, etc. In some implementations, server 220 may generate a result that indicates an overall match based on the different results. For example, server 220 may generate an average of the different results. In some implementations, server 220 may generate a result for each type of analysis. For example, server 220 may generate a result of 98% for the analyses of the images of the handbag (based on the 97% match for the image of the logo of the handbag, the 98% match for the image of the material, and the 99% match for the image of stitches of the handbag) and may generate a result of 95% for the analyses of the sounds of the handbag. In some implementations, server 220 may determine whether the item is a counterfeit item or an authentic item based on the results of the analyses with respect to one or more thresholds. Server 220 may determine that the item is a counterfeit item if the results do not meet and/or exceed one or more thresholds. For example, server 220 may determine that the handbag is a counterfeit handbag when one or more of the results do not meet and/or exceed a 95% match. In some implementations, different thresholds may be associated with different types of analyses.); Para [0091] (In some implementations, server 220 may receive a type of information relating to the item, analyze the type of information relating to the item to obtain a result, and request another type of information relating to the item for additional analysis based on the result of analyzing the type of information relating to the item. For example, server 220 may receive one or more images of one or more portions of the handbag, analyze the one or more images of the one or more portions of the handbag. Server 220 may determine that additional information relating to the item is needed to determine whether the item is a counterfeit item or an authentic item based on a result of analyzing the one or more images of the one or more portions of the handbag, and request the additional information. For example, server 210 may request that one or more additional types of analyses be performed. For example, although user device 210 may indicate that the handbag is an authentic handbag based on results of analyses of images and sounds of the handbag (e.g., 98.5% match for images and 98.9% match for the sounds), the user may request that an analysis of a barcode of the handbag and/or a serial number of the handbag be performed (e.g., to increase the measure of the matches). Server 220 may analyze the barcode of the handbag and/or the serial number of the handbag in a manner similar to the analyses described above. Server 220 may transmit, to user device 210, information confirming that the handbag is an authentic handbag or information indicating that the handbag is a counterfeit handbag based on a result of the analyses and/or weights associated with the analyses.))

As per claim 10, Lee/Nair/Kim teach wherein the designation information is a guide image for specifying the characteristic part of the product (Lee: Fig. 4, Para [0028]-[0040] (FIG. 4 is an example data structure 400 that stores information that may be used to determine whether an item is a counterfeit item or an authentic item.  In some implementations, all or a portion of the information, stored in data structure 400, may be received from entities that manufacture authentic items. As shown in FIG. 4, data structure 400 may include a group of fields, such as, for example, manufacturer identification field 405, item type field 410, item identification field 415, counterfeit detection instruction field 420, image file identification field 425, audio file identification field 430, video file identification field 435, and miscellaneous information field 440. Image file identification field 425 may store information relating to one or more images of one or more portions of an authentic item. For example, with respect to an authentic handbag, the one or more images may include an image of a logo of the authentic handbag, an image of a zipper of the authentic handbag, an image of a pattern of material (e.g., leather) of the 

As per claim 11, Lee/Nair/Kim teach generation code configured to cause the at least one processor to generate the guide image based on the genuine image corresponding to a product attribute specified by the product specifying information. (Lee: Fig. 4, Para [0028]-[0040] (FIG. 4 is an example data structure 400 that stores information that may be used to determine whether an item is a counterfeit item or an authentic item.  In some implementations, all or a portion of the information, stored in data structure 400, may be received from entities that manufacture authentic items. As shown in FIG. 4, data structure 400 may include a group of fields, such as, for example, manufacturer identification field 405, item type field 410, item identification field 415, counterfeit detection instruction field 420, image file identification field 425, audio file identification field 430, video file identification field 435, and miscellaneous information field 440. Image file identification field 425 may store information relating to one or more images of one or more portions of an authentic item. For example, with respect to an authentic handbag, the one or more images may include an image of a logo of the authentic handbag, an image of a zipper of the authentic handbag, an image of a pattern of material (e.g., leather) of the authentic handbag, etc. Image file identification field 425 may store the one or more images and/or one or more links to the one or more images. In some implementations, image file identification field 425 may store an indication that an analysis that is based on images is to be performed to determine whether an item is a counterfeit item or an authentic item.); Para [0083]-[0086] (Process 700 may include receiving and analyzing the captured information (block 745). For example, server 220 may receive the captured information from user device 210 and compare each piece of the captured information to a corresponding piece of information (e.g., obtained from data structure 400) to determine whether the item is a counterfeit item or an authentic item. For example, server 220 may compare the one or more images of the one or more portions of the item, received from user device 210, to one or more images of corresponding one or more portions of the authentic item (i.e., an authentic version of the item) obtained from data structure 400. By way of example, server 220 may compare the image of the logo of the handbag to the image of the logo of the authentic handbag. Similarly, server 220 may compare the image of the material of the 


As per claims 12 and 13, these claims recite limitations substantially similar to claim 1 and are therefore rejected in the same manner as this claim, as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deyle (US PGP 2014/0143090) – requires the seller to provide photos of key features specific to the item for authenticating a good.
                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625